DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 6/24/21. 
            Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See MPEP § 2001.01 and 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Ido Rabinovitch (68434) on 7/1/21.
The application has been amended as follows: 

16. (Currently Amended) A non-transitory computer readable media programmed with instructions, executed by a processor, which performs the functions of: 
receiving by a recurrent neural network (RNN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN is trained based on backward-pass through the RNN of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN during a respective forward-pass corresponding to the backward pass; and 
determining by the RNN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the received time series comprising the current ambient temperature, a state of charge estimate for the battery.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-8 (labeled pages 7-13) in the Applicant Arguments/Remarks Made in an Amendment filed 6/24/21, the interview summary for the interview held on 6/22/21 with a follow-up interview on 7/1/21, the examiner’s amendment noted above, and the claim language below.
Claim 1 recites a method for monitoring battery operation, the method comprising: receiving by a recurrent neural network (RNN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN is trained based on backward- pass through the RNN of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN during a respective forward-pass corresponding to the backward pass; and determining by the RNN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the received time series comprising the current ambient temperature, a state estimate for the battery.
Claim 12 recites a system for monitoring battery operation comprising: at least one sensor for measuring one or more battery attributes of at least one battery; and a recurrent neural network (RNN) system, encoding characteristic behavior of a battery at multiple different ambient temperatures, configured according to stored numerical parameters to: 
Claim 16 recites a non-transitory computer readable media programmed with instructions, executed by a processor, which performs the functions of: receiving by a recurrent neural network (RNN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN is trained based on backward-pass through the RNN of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN during a respective forward-pass corresponding to the backward pass; and determining by the RNN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the received 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 1-8 (labeled pages 6-13) in the Applicant Arguments/Remarks Made in an Amendment, filed 6/24/21, with respect to the claim objections, double patenting rejections, and art-based rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the objection of claim 3, the double patenting rejection of claims 1-15, and the 35 USC 102 and 103 rejections of claims 1-15 have been withdrawn.  Additionally, new claim 16 includes an examiner’s amendment, authorized by the applicant’s representative as noted above, to place the application in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/EDWARD TSO/Primary Examiner, Art Unit 2859